UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 28, 2013 UNITED STATES ANTIMONY CORPORATION (Exact name of registrant as specified in its charter) Montana 33-00215 81-0305822 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) P.O. Box 643 Thompson Falls, Montana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (406) 827-3523 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement On June 28, 2013, United States Antimony Corporation (the “Company”) issued 725,000 shares of its common stock (the “Common Stock”) pursuant to a Securities Purchase Agreement, dated as of June 28, 2013 (the “Securities Purchase Agreement”), by and among the Company and the Purchasers (as defined therein). In connection with the sale and issuance of the Common Stock, the Company issued to each of the Purchasers a common stock purchase warrant (“Warrant”) to purchase one-half of that number of shares of Common Stock equal to the number of shares of Common Stock purchased by such Purchaser pursuant to the Securities Purchase Agreement. The Warrants are exercisable for a period of one year upon payment of an exercise price of $1.20 per share.Each Purchaser paid $1.00 for each share of Common Stock and Warrant that it purchased.The Company received aggregate net proceeds of approximately $676,325 from the sale of the Common Stock and the Warrants after payment of placement agent fees and other expenses associated with the offering. Net proceeds from the offering will be used by the Company for smelter equipment at the facilities in Madero, Mexico and for expenses associated with the lease of the San Jose Antimony mill and mine (“Wadley”) in San Luis Potosi, Mexico. In connection with the private placement of the Common Stock and Warrants, the Company paid approximately $45,675 to Global Hunter Securities LLC as placement agent commissions. The shares of common stock were offered and sold only to “accredited investors” as defined in Regulation D promulgated under the Securities Act of 1933, as amended (the “Securities Act”), in reliance on the exemption from registration afforded by Rule 506 of Regulation D promulgated under the Securities Act. The foregoing descriptions of the Securities Purchase Agreement and the Warrant are qualified in their entirety by the Securities Purchase Agreement and the form of Warrant, which are attached hereto as Exhibit 10.59 and Exhibit 10.60, respectively. Item 3.02.Unregistered Sales of Equity Securities The information required by Item 3.02 is contained in Item 1.01 and is incorporated herein by reference. The Company believes the offer and sale of the securities described above were exempt from the registration requirements of the Securities Act for the private placement of these securities pursuant to Section 4(2) of the Securities Act and/or Regulation D thereunder because the securities were sold in a transaction not involving a public offering. Item9.01.Financial Statements and Exhibits. (d) Exhibits Securities Purchase Agreement, dated June 28, 2013, by and among United States Antimony Corporation and the Purchasers named therein Form of Common Stock Purchase Warrant. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNITED STATES ANTIMONY CORPORATION Date: July 2, 2013 By: /s/John C. Lawrence John C. Lawrence President, Director and Principal Executive Officer 3 EXHIBIT INDEX Exhibit Number Description Securities Purchase Agreement, dated June 28, 2013, by and among United States Antimony Corporation and the Purchasers named therein Form of Common Stock Purchase Warrant. 4
